 

Exhibit 10.144

 

AMENDMENT NO. 10 TO CREDIT AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 10 TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) is
made and entered into as of this 11th day of August, 2016, but effective as of
July 29, 2016, by and among TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada
corporation (“TCHI”), TWINLAB CONSOLIDATION CORPORATION, a Delaware corporation
(“TCC”), TWINLAB HOLDINGS, INC., a Michigan corporation, ISI BRANDS INC., a
Michigan corporation, TWINLAB CORPORATION, a Delaware corporation (“Twinlab
Corporation”), NUTRASCIENCE LABS, INC., a Delaware corporation (formerly known
as TCC CM Subco I, Inc.), NUTRASCIENCE LABS IP CORPORATION, a Delaware
corporation (formerly known as TCC CM Subco II, Inc.), ORGANIC HOLDINGS LLC, a
Delaware limited liability company, RESERVE LIFE ORGANICS, LLC, a Delaware
limited liability company, RESVITALE, LLC, a Delaware limited liability company,
RE-BODY, LLC, a Delaware limited liability company, INNOVITAMIN ORGANICS, LLC, a
Delaware limited liability company, ORGANICS MANAGEMENT LLC, a Delaware limited
liability company, COCOAWELL, LLC, a Delaware limited liability company,
FEMBODY, LLC, a Delaware limited liability company, RESERVE LIFE NUTRITION,
L.L.C., a Delaware limited liability company, INNOVITA SPECIALTY DISTRIBUTION,
LLC, a Delaware limited liability company, and JOIE ESSANCE, LLC, a Delaware
limited liability company (each of the foregoing Persons being referred to
herein individually as a “Borrower”, and collectively as “Borrowers”), and
MIDCAP FUNDING X TRUST, a Delaware statutory trust, as successor-by-assignment
from MidCap Financial Trust (as Agent for Lenders, “Agent”, and individually, as
a Lender), and the other financial institutions or other entities from time to
time parties to the Credit Agreement referenced below, each as a Lender.

 

RECITALS

 

A.           Pursuant to that certain Credit and Security Agreement dated as of
January 22, 2015 by and among Borrowers, Agent and Lenders (as amended by that
certain Amendment No. 1 to Credit and Security Agreement and Limited Consent
dated as of February 4, 2015, by that certain Amendment No. 2 to Credit and
Security Agreement and Limited Consent dated as of April 7, 2015, by that
certain Amendment No. 3 to Credit and Security Agreement and Limited Consent
dated as of April 30, 2015, by that certain Amendment No. 4 to Credit and
Security Agreement and Limited Waiver dated as of June 30, 2015, by that certain
Amendment No. 5 to Credit and Security Agreement and Limited Consent dated as of
June 30, 2015, by that certain Amendment No. 6 to Credit and Security Agreement,
Limited Consent and Limited Waiver dated as of September 9, 2015, by that
certain Amendment No. 7 and Joinder Agreement to Credit and Security Agreement
dated as of October 5, 2015, by that certain Amendment No. 8 to Credit and
Security Agreement dated as of January 28, 2016, by that certain Amendment No. 9
to Credit and Security Agreement dated as of April 5, 2016 and as further
amended hereby and as it may be further amended, modified and restated from time
to time, the “Credit Agreement”), Agent and Lenders agreed to make available to
Borrowers a secured revolving credit facility in a principal amount of up to
$15,000,000 from time to time (as amended, modified, supplemented, extended and
restated from time to time, collectively, the “Loans”). Capitalized terms used
but not otherwise defined in this Amendment shall have the meanings set forth in
the Credit Agreement.

 

 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

 

1.          Recitals. This Amendment shall constitute a Financing Document and
the Recitals set forth above shall be construed as part of this Amendment as if
set forth fully in the body of this Amendment.

 

2.          Amendment to Credit Agreement.

 

(a)         Section 1.1 of the Credit Agreement is hereby amended to amend and
restate the defined terms “Adjusted EBITDA,” Little Harbor Debt” and “Permitted
Debt” in their entirety, respectively, as follows:

 

“Adjusted EBITDA” means EBITDA plus any expenses relating to Acquisitions
through the end of Fiscal Year 2015, plus severance payments and other costs
relating to permanent headcount reductions, all as determined by GAAP, plus a
one-time addback for a non-recurring lease payment to be made in order to
terminate the Florida Lease of up to $2,000,000, which termination of the
Florida Lease will be on terms and conditions satisfactory to the Agent.

 

“Little Harbor Debt” means the “Subordinated Debt” (as that term is defined in
the Subordination Agreement (Little Harbor) and the “Subordinated Loans” (as
that term is defined in the July 2016 Subordination Agreement (Little Harbor).

 

“Permitted Debt” means: (a) Borrowers’ and its Subsidiaries’ Debt to Agent and
each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business; (c) purchase money Debt with respect to equipment,
Debt listed on Schedule 5.1, and such other Debt (other than the Essex Lease)
not to exceed $3,000,000 at any time (whether in the form of a loan or a Capital
Lease) used solely to acquire equipment used in the Ordinary Course of Business
and secured only by such equipment; (d) Debt existing on the date of this
Agreement and described on Schedule 5.1 and any Refinancing Debt with respect
thereto; (e) Debt in the form of insurance premiums financed through the
applicable insurance company; (f) trade accounts payable arising and paid on a
timely basis and in the Ordinary Course of Business; (g) Subordinated Debt (for
the avoidance of doubt, including the Golisano Holdings Debt, Great Harbor Debt,
Little Harbor Debt and JL US Debt), (h) the Essex Lease; (i) the Nutricap Seller
Notes; (j) the JL Properties Reimbursement Agreement; and (k) the DVA Note, to
the extent issued in accordance with the terms of the DVA Put Agreement.

 

 

 

 

(b)         Section 1.1 of the Credit Agreement is hereby amended to add the
defined term “July 2016 Subordination Agreement (Little Harbor)” in its
alphabetical order as follows:

 

“July 2016 Subordination Agreement (Little Harbor)” means the Subordination
Agreement dated as of July 21, 2016 between Agent and Little Harbor, LLC, a
Nevada limited liability company, and acknowledged by Borrowers, as the same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

 

(c)         Section 6.1 of the Credit Agreement is hereby amended to add the
defined term “Minimum Liquidity” in its alphabetical order as follows:


“Minimum Liquidity” means the sum of Revolving Loan Availability plus cash and
cash equivalents that are (a) owned by any Borrower, and (b) not subject to any
Lien other than a Lien in favor of Agent, excluding, however, any cash and cash
equivalents in a specified amount pledged to or held by Agent to secure a
specified Obligation in that amount. For the avoidance of doubt, cash and cash
equivalents that in accordance with this Agreement secure the Loans generally
are not excluded except to the extent so specified.

 

(d)         Section 6.2 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

Minimum Adjusted EBITDA. Commencing with the quarter ending September 30, 2016
and until such time as all Obligations are paid, satisfied and discharged in
full, the Borrowers shall not, as of the end of any measurement period set forth
below, permit the Adjusted EBITDA for such measurement period to be less than
the amount set forth in the table below opposite such measurement period;
provided, however, if (i) no Event of Default exists and (ii) the Fixed Charge
Coverage Ratio, as determined in Section 6.3, exceeds 1.00x for three
consecutive monthly test dates, Minimum Adjusted EBITDA shall no longer be
tested under this Section 6.2.

 

 

 

 

Measurement Period  Minimum Adjusted EBITDA  April 1, 2016 to September 30,
2016  $-1,800,000  April 1, 2016 to December 31, 2016  $-2,700,000  April 1,
2016 to March 31, 2017  $-3,300,000  July 1, 2016 to June 30, 2017  
$-2,400,000  October 1, 2016 to September 30, 2017  $-2,900,000  January 1, 2017
to December 31, 2017  $-1,900,000  April 1, 2017 to March 31, 2018  $-1,100,000 
July 1, 2017 to June 30, 2018  $0  October 1, 2017 to September 30, 2018 
$700,000  January 1, 2018 to December 31, 2018  $1,400,000 

 

(e)         Section 6.3 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

Fixed Charge Coverage Ratio. Commencing August 31, 2016 and until such time as
all Obligations are paid, satisfied and discharged in full, the Borrowers shall
not, as of the end of any month, permit the Fixed Charge Coverage Ratio for the
period of trailing twelve months most recently ended on or prior to such date to
be less than 1.00x; provided, however, that until such time that the Fixed
Charge Coverage Ratio for the period of trailing twelve months most recently
ended on or prior to such date does exceed 1.00x for three consecutive monthly
test dates, compliance shall not be required with respect to the Fixed Charge
Coverage Ratio financial covenant in this Section 6.3 but such financial
covenant shall still be tested as of the end of each month.

 

(f)         Section 6.4 is hereby amended and restated in its entirety as
follows:

 

Minimum Liquidity. Commencing January 1, 2017 and until such time as all
Obligations are paid, satisfied and discharged in full, the Borrowers shall at
all times, as tested as of the end of any month, have Minimum Liquidity for the
test date during the applicable period equal to or in excess of than the amount
set forth in the table below opposite such applicable period:

 

 

 

 

Applicable Period  Minimum Liquidity  January 1, 2017 to March 31, 2017 
$500,000  April 1, 2017 to June 30, 2017  $1,000,000  July 1, 2017 and all times
thereafter  $1,500,000 

 

Without limiting any other rights of the Agent hereunder to institute reserves,
including, but not limited to, Section 2.1(b)(i), Agent shall at any time be
permitted in its sole discretion to cause all or any portion of the Minimum
Liquidity requirement to be effected as an immediate reserve against the
Borrowing Base.

 

(g)         Exhibit B to the Credit Agreement containing a Form of Compliance
Certificate is hereby amended and restated as set forth on Exhibit B attached to
and made a part of this Amendment.

 

3.          Confirmation of Representations and Warranties; Reaffirmation of
Security Interest. Each Borrower hereby (a) confirms that all of the
representations and warranties set forth in the Credit Agreement are true and
correct with respect to such Borrower as of the date hereof, and (b) covenants
to perform its respective obligations under the Credit Agreement. Each Borrower
confirms and agrees that all security interests and Liens granted to Agent
continue in full force and effect, and all Collateral remains free and clear of
any Liens, other than those granted to Agent and Permitted Liens. Nothing herein
is intended to impair or limit the validity, priority or extent of Agent’s
security interests in and Liens on the Collateral.

 

4.          Enforceability. This Amendment constitutes the legal, valid and
binding obligation of each Borrower, and is enforceable against each Borrower in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

 

5.          Costs and Fees. In consideration of Agent’s agreement to enter into
this Amendment, Borrower shall pay to Agent a modification fee equal to Fifty
Thousand and No/100 Dollars ($50,000.00). Furthermore, Borrowers shall be
responsible for the payment of all reasonable costs and fees of Agent’s counsel
incurred in connection with the preparation of this Amendment and any related
documents. If Agent or any Lender uses in-house counsel for any of these
purposes, Borrowers further agree that the Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Agent or such Lender for the work
performed. Borrowers hereby authorize Agent to deduct all of such fees set forth
in this Section 8 from the proceeds of one or more Revolving Loans made under
the Credit Agreement.

 

6.          Conditions to Effectiveness. This Amendment shall become effective
as of the date on which each of the following conditions has been satisfied (the
“Effective Date”):

 

 

 

 

(a)          Borrowers shall have delivered to Agent this Amendment, duly
executed by an authorized officer of each Borrower;

 

(b)          all representations and warranties of Borrowers contained herein
shall be true and correct in all material respects as of the Effective Date (and
such parties’ delivery of their respective signatures hereto shall be deemed to
be its certification thereof); and

 

(c)          Borrowers shall have delivered to Agent evidence that any
Subordinated Debt of the Borrowers that has financial covenants shall have been
amended to match the financial covenants found in this Amendment and include no
additional financial covenants;

 

(d)          Agent shall have received from Borrowers of all of the fees owing
pursuant to this Amendment and Agent’s reasonable out-of-pocket legal fees and
expenses.

 

7.          Release. Each Borrower, voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
all of its respective parents, subsidiaries, affiliates, members, managers,
predecessors, successors, and assigns, and each of their respective current and
former directors, officers, shareholders, agents, and employees (collectively,
“Releasing Parties”), does hereby fully and completely release, acquit and
forever discharge each Indemnitee of and from any and all actions, causes of
action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Indemnitees (or any of them) that directly or indirectly arise out
of, are based upon or are in any manner connected with any Prior Related Event.
“Prior Related Event” means any transaction, event, circumstance, action,
failure to act, occurrence of any type or sort, whether known or unknown, which
occurred, existed, was taken, was permitted or begun in accordance with,
pursuant to or by virtue of (a) any of the terms of this Amendment or any other
Financing Document, (b) any actions, transactions, matters or circumstances
related hereto or thereto, (c) the conduct of the relationship between any
Indemnitee and any Borrower, or (d) any other actions or inactions by any
Indemnitee, all on or prior to the Effective Date. Each Borrower acknowledges
that the foregoing release is a material inducement to Agent’s and Lender’s
decision to enter into this Amendment and to agree to the modifications
contemplated hereunder.

 

8.          No Waiver or Novation. The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided in this Amendment,
operate as a waiver of any right, power or remedy of Agent, nor constitute a
waiver of any provision of the Credit Agreement, the Financing Documents or any
other documents, instruments and agreements executed or delivered in connection
with any of the foregoing. Except as expressly provided herein, nothing herein
is intended or shall be construed as a waiver of any existing Defaults or Events
of Default under the Credit Agreement or other Financing Documents or any of
Agent’s rights and remedies in respect of such Defaults or Events of Default.
This Amendment (together with any other document executed in connection
herewith) is not intended to be, nor shall it be construed as, a novation of the
Credit Agreement.

 

 

 

 

9.          Affirmation. Except as specifically amended and waived pursuant to
the terms hereof, the Credit Agreement and all other Financing Documents (and
all covenants, terms, conditions and agreements therein) shall remain in full
force and effect, and are hereby ratified and confirmed in all respects by
Borrowers. Each Borrower covenants and agrees to comply with all of the terms,
covenants and conditions of the Credit Agreement (as amended hereby) and the
Financing Documents, notwithstanding any prior course of conduct, waivers,
releases or other actions or inactions on Agent’s or any Lender’s part which
might otherwise constitute or be construed as a waiver of or amendment to such
terms, covenants and conditions.

 

10.        Miscellaneous.

 

(a)        Reference to the Effect on the Credit Agreement. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of similar import shall
mean and be a reference to the Credit Agreement, as amended by this Amendment.
Except as specifically amended and waived above, the Credit Agreement, and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein), shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrowers.

 

(b)          Incorporation of Credit Agreement Provisions. The provisions
contained in Section 11.6 (Indemnification), Section 12.8 (Governing Law;
Submission to Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the
Credit Agreement are incorporated herein by reference to the same extent as if
reproduced herein in their entirety.

 

(c)          Headings. Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

(d)          Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signatures by
facsimile or by electronic mail delivery of an electronic version (e.g., .pdf or
.tif file) of an executed signature page shall be treated as delivery of an
original and shall bind the parties hereto. This Amendment constitutes the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 

 

 

(Signature Page to Amendment No. 10 to Credit and Security Agreement)

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Amendment under seal as of the day and year first hereinabove set
forth.

 

AGENT: MIDCAP FUNDING X TRUST, a Delaware   statutory trust, as
successor-by-assignment from   MidCap Financial Trust         By: Apollo Capital
Management, L.P.,     its investment manager         By: Apollo Capital
Management GP, LLC,     its general partner         By: /s/ Maurice
Amsellem          (SEAL)   Name: Maurice Amsellem   Title: Authorized Signatory
      LENDER: MIDCAP FUNDING X TRUST, a Delaware   statutory trust, as
successor-by-assignment from   MidCap Financial Trust         By: Apollo Capital
Management, L.P.,     its investment manager         By: Apollo Capital
Management GP, LLC,     its general partner         By: /s/ Maurice
Amsellem          (SEAL)   Name: Maurice Amsellem   Title: Authorized Signatory

 

 

 

 

(Signature Page to Amendment No. 10 to Credit and Security Agreement)

 

BORROWERS:  

TWINLAB CONSOLIDATION

CORPORATION

          By: /s/ Naomi Whittel (Seal)     Name:  Naomi Whittel    
Title:    Chief Executive Officer             TWINLAB CONSOLIDATED HOLDINGS,
INC.   TWINLAB HOLDINGS, INC.       By:   /s/ Naomi Whittel (Seal)   By: /s/
Naomi Whittel (Seal) Name:  Naomi Whittel   Name:  Naomi Whittel Title:    Chief
Executive Officer   Title:    Chief Executive Officer       TWINLAB CORPORATION
  ISI BRANDS INC.       By: /s/ Naomi Whittel (Seal)   By: /s/ Naomi Whittel
(Seal) Name:  Naomi Whittel   Name:  Naomi Whittel Title:    Chief Executive
Officer   Title:    Chief Executive Officer       NUTRASCIENCE LABS, INC.  
NUTRASCIENCE LABS IP CORPORATION       By: /s/ Naomi Whittel (Seal)   By: /s/
Naomi Whittel (Seal) Name:  Naomi Whittel   Name:  Naomi Whittel Title:    Chief
Executive Officer   Title:    Chief Executive Officer       ORGANIC HOLDINGS LLC
  RESERVE LIFE ORGANICS, LLC       By: /s/ Naomi Whittel (Seal)   By ORGANIC
HOLDINGS LLC, Name:  Naomi Whittel   its sole Member Title:    Sole Manager    
    By: /s/ Naomi Whittel (Seal)     Name:  Naomi Whittel     Title:    Sole
Manager

 

 

 

  

(Signature Page to Amendment No. 10 to Credit and Security Agreement)

 



RESVITALE, LLC   RE-BODY, LLC       By ORGANIC HOLDINGS LLC,   By ORGANIC
HOLDINGS LLC, its sole Member   its sole Member       By: /s/ Naomi Whittel
(Seal)   By: /s/ Naomi Whittel (Seal) Name:  Naomi Whittel   Name:  Naomi
Whittel Title:    Sole Manager   Title:    Sole Manager       INNOVITAMIN
ORGANICS, LLC   ORGANICS MANAGEMENT LLC       By ORGANIC HOLDINGS LLC,   By
ORGANIC HOLDINGS LLC, its sole Member   its sole Member       By: /s/ Naomi
Whittel (Seal)   By: /s/ Naomi Whittel (Seal) Name:  Naomi Whittel  
Name:  Naomi Whittel Title:    Sole Manager   Title:    Sole Manager      
COCOAWELL, LLC   FEMBODY, LLC       By ORGANIC HOLDINGS LLC,   By ORGANIC
HOLDINGS LLC, its sole Member   its sole Member       By: /s/ Naomi Whittel
(Seal)   By: /s/ Naomi Whittel (Seal) Name:  Naomi Whittel   Name:  Naomi
Whittel Title:    Sole Manager   Title:    Sole Manager       RESERVE LIFE
NUTRITION, L.L.C.   INNOVITA SPECIALTY DISTRIBUTION, LLC       By ORGANIC
HOLDINGS LLC,   By ORGANIC HOLDINGS LLC, its sole Member   its sole Member      
By: /s/ Naomi Whittel (Seal)   By: /s/ Naomi Whittel (Seal) Name:  Naomi Whittel
  Name:  Naomi Whittel Title:    Sole Manager   Title:    Sole Manager      
JOIE ESSANCE, LLC           By ORGANIC HOLDINGS LLC,     its sole Member        
  By: /s/ Naomi Whittel (Seal)     Name:  Naomi Whittel     Title:    Sole
Manager  

 

 

 

 

Exhibit B to Credit Agreement (FORM OF Compliance Certificate)

 

COMPLIANCE CERTIFICATE

 

This Compliance Certificate is given by _____________________, a Responsible
Officer of TWINLAB CONSOLIDATION CORPORATION (the “Borrower Representative”),
pursuant to that certain Credit and Security Agreement dated as of January 22,
2015 among the Borrower Representative, TWINLAB CONSOLIDATED HOLDINGS, INC.,
TWINLAB HOLDINGS, INC., ISI BRANDS INC., TWINLAB CORPORATION, NUTRASCIENCE LABS,
INC.(formerly known as TCC CM Subco I, Inc.), NUTRASCIENCE LABS IP CORPORATION
(formerly known as TCC CM Subco II, Inc.), ORGANIC HOLDINGS LLC, RESERVE LIFE
ORGANICS, LLC, RESVITALE, LLC, RE-BODY, LLC, INNOVITAMIN ORGANICS, LLC, ORGANICS
MANAGEMENT LLC, COCOAWELL, LLC, FEMBODY, LLC, RESERVE LIFE NUTRITION, L.L.C.,
INNOVITA SPECIALTY DISTRIBUTION, LLC, JOIE ESSANCE, LLC and any additional
Borrower that may hereafter be added thereto (collectively, “Borrowers”), MidCap
Funding X Trust (as successor by assignment from MidCap Financial Trust),
individually as a Lender and as Agent, and the financial institutions or other
entities from time to time parties hereto, each as a Lender (as such agreement
may have been amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

 

(a)          the financial statements delivered with this certificate in
accordance with Section 4.1 of the Credit Agreement fairly present in all
material respects the results of operations and financial condition of Borrowers
and their Consolidated Subsidiaries as of the dates and the accounting period
covered by such financial statements;

 

(b)          I have reviewed the terms of the Credit Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrowers and their Consolidated Subsidiaries
during the accounting period covered by such financial statements and such
review has not disclosed the existence during or at the end of such accounting
period, and I have no knowledge of the existence as of the date hereof, of any
condition or event that constitutes a Default or an Event of Default, except as
set forth in Schedule 1 hereto, which includes a description of the nature and
period of existence of such Default or an Event of Default and what action
Borrowers have taken, are undertaking and propose to take with respect thereto;

 

(c)          except as noted on Schedule 2 attached hereto, the Credit Agreement
contains a complete and accurate list of all business locations of Borrowers and
Guarantors and all names under which Borrowers and Guarantors currently conduct
business; Schedule 2 specifically notes any changes in the names under which any
Borrower or Guarantor conduct business;

 

(d)          except as noted on Schedule 3 attached hereto, the undersigned has
no knowledge of (i) any federal or state tax liens having been filed against any
Borrower, Guarantor or any Collateral or (ii) any failure of any Borrower or
Guarantors to make required payments of withholding or other tax obligations of
any Borrower or Guarantors during the accounting period to which the attached
statements pertain or any subsequent period.

 

 

 

 

(e)          Schedule 5.14 to the Credit Agreement contains a complete and
accurate statement of all deposit accounts and investment accounts maintained by
Borrowers and Guarantors;

 

(f)          except as noted on Schedule 4 attached hereto and Schedule 3.6 to
the Credit Agreement, the undersigned has no knowledge of any current, pending
or threatened: (i) litigation against any Borrower or Guarantor;
(ii)         inquiries, investigations or proceedings concerning the business
affairs, practices, licensing or reimbursement entitlements of any Borrower or
Guarantor; or (iii) any default by any Borrower or Guarantor under any Material
Contract to which it is a party.

 

(g)          except as noted on Schedule 5 attached hereto, no Borrower or
Guarantor has acquired, by purchase, by the approval or granting of any
application for registration (whether or not such application was previously
disclosed to Agent by Borrowers) or otherwise, any Intellectual Property that is
registered with any United States or foreign Governmental Authority, or has
filed with any such United States or foreign Governmental Authority, any new
application for the registration of any Intellectual Property, or acquired
rights under a license as a licensee with respect to any such registered
Intellectual Property (or any such application for the registration of
Intellectual Property) owned by another Person, that has not previously been
reported to Agent on Schedule 3.17 to the Credit Agreement or any Schedule 5 to
any previous Compliance Certificate delivered by the Company to Agent.

 

(j)          except as noted on Schedule 6 attached hereto, no Borrower or
Guarantor has acquired, by purchase or otherwise, any Chattel Paper, Letter of
Credit Rights, Instruments, Documents or Investment Property that has not
previously been reported to Agent on any Schedule 6 to any previous Compliance
Certificate delivered by Borrower Representative to Agent.

 

(k)          except as noted on Schedule 7 attached hereto, no Borrower or
Guarantor is aware of any commercial tort claim that has not previously been
reported to Agent on any Schedule 7 to any previous Compliance Certificate
delivered by Borrower Representative to Agent.

 

(l)          Borrowers and Guarantors (if any) are in compliance with the
covenants contained in Article 6 of the Credit Agreement, and in any Guarantee
constituting a part of the Financing Documents, as demonstrated by the
calculation of such covenants below, except as set forth below; in determining
such compliance, the following calculations have been made: [See attached
worksheets]. Such calculations and the certifications contained therein are
true, correct and complete.

 

 

 

 

The foregoing certifications and computations are made as of ________________,
201__ (end of month) and as of _____________, 201__.

 

  Sincerely,      

TWINLAB CONSOLIDATION

CORPORATION

      By:        Name:     Title:    

 

 

 

 

Adjusted EBITDA Worksheet (Attachment to Compliance Certificate)

 

EBITDA for the applicable period is calculated as follows, in each case,
determined on a consolidated basis in accordance with GAAP:             Net
Income for the period of the Borrowers, being the consolidated net income (or
loss) of the Borrowers and their Subsidiaries for the period in question, after
giving effect to deduction for provision for all operating expenses, all taxes
and reserves (including reserves for deferred taxes) and all other proper
deductions, all determined in accordance with GAAP; provided, however, that for
purposes of calculating Net Income, there shall be excluded and no effect shall
be given to (a) one-time extraordinary income items, as determined in accordance
with GAAP, and (b) any Net Income attributable to any Subsidiary to the extent
that any Borrower (or any Subsidiary through which such Borrower owns the
subject Subsidiary) is prohibited (bylaw, contract minority ownership rights or
otherwise) from receiving a distribution of such Net Income from such
Subsidiary:  $         Minus:   Any extraordinary gains, interest income,
non-operating income, non-cash income and income tax benefits and decreases in
any change in LIFO or any other inventory reserves for the period  $        
Plus:      non-cash extraordinary losses (including non-cash expenses with
respect to stock option and stock based employee compensation programs),
Interest Expense, income taxes, depreciation and amortization and increases in
any change in LIFO reserves for the period  $         EBITDA for the Defined
Period:  $        

Plus: any expenses relating to Acquisitions through the end of Fiscal Year 2015,
plus severance payments and other costs relating to permanent headcount
reductions, all as determined by GAAP, plus a one-time addback for a
non-recurring lease payment to be made in order to terminate the Florida Lease
of up to $2,000,000, which termination of the Florida Lease will be on terms and
conditions satisfactory to the Agent.

 

  $         Adjusted EBITDA for the Defined Period  $ 

 

 

 

 

Fixed Charge Coverage Ratio Worksheet (Attachment to Compliance Certificate)

 

Fixed Charge Coverage Ratio for the applicable period is calculated as the ratio
of:
             Adjusted EBITDA for the period (calculated pursuant to the Adjusted
EBITDA Worksheet)  $          Plus:      cash received during such period for
Equity Interests so long as such cash is used as working capital and such cash
is not received more than two times in any trailing-twelve-months period $     
    Minus:   Capital Expenditures not financed by the seller of the capital
asset or by a third party lender made (to the extent not already incurred in a
prior period) or incurred during such period  $          Minus:   cash taxes
paid during such period, to the extent greater than zero  $          Minus:
  Permitted Distributions under clause (d) of the definition of that term  $  
       Total for the period:  $          To             Fixed Charges for the
applicable period, which is calculated with respect to the Borrowers and their
Subsidiaries determined on a consolidated basis in accordance with GAAP, the
sum, without duplication, as follows:             Cash Interest Expense paid
during such period (other than interest paid-in-kind, amortization of financing
fees, and other non-cash Interest Expense),  $          Plus:      principal
payments paid in cash in respect of Debt paid during such period, including cash
payments with respect to Capital Leases, but excluding principal payments made
on the Revolving Loans  $          Plus:      all Permitted Distributions (other
than Permitted Distributions under clause (d) of the definition of that term)
and other distributions paid in cash during such period  $          Fixed
Charges for the applicable period:  $          Ratio:     

 

 

 

Minimum Liquidity Worksheet (Attachment to Compliance Certificate)

 

Revolving Loan Availability plus cash and cash equivalents that are (a) owned by
any Borrower, and (b) not subject to any Lien other than a Lien in favor of
Agent, excluding, however, any cash and cash equivalents in a specified amount
pledged to or held by Agent to secure a specified Obligation in that amount.  $ 

 

 

 

 

Covenant Compliance:             Minimum Adjusted EBIDTA  $         Minimum
Fixed Charge Coverage Ratio for the period   ___ to 1.0         Minimum
Liquidity  $         In Compliance   Yes/No 

 



 

